internal_revenue_service number release date index number ------------------------------------------- ----------------------------------- ------------------------------------------------- -------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc psi b03 plr-107251-18 date july legend x --------------------------------------------------- ------------------------------------ state1 state2 date1 date2 date3 date4 date5 year ----------- ----------------- --------------------------- ---------------------- -------------------- -------------------- ------------------------ ------- dear ---------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting a ruling under sec_1362 of the internal_revenue_code code plr-107251-18 facts the information submitted states that x was formed under the laws of state1 on date1 as a limited_liability_company and elected to be classified as an association_taxable_as_a_corporation and also elected to be an s_corporation effective on date2 at the time of formation the members of x adopted an operating_agreement that included a provision providing for an order of priority for distributing the assets of x upon liquidation liquidation provision according to the submission the liquidation provision provided for the distribution of liquidation proceeds in accordance with capital accounts whereby distributions made by x potentially would not be made to the shareholders of x in accordance with their respective ownership percentages as a result the outstanding shares of stock of x did not possess identical rights to distribution and liquidation proceeds accordingly x represents that x did not meet the requirement that it have one class of stock under sec_1361 on the effective date of its s election on date2 the submission further indicates that x was initially formed with the intention that x would be treated as a partnership for federal tax purposes and therefore the liquidation provision did not present any_tax issues at that time on date3 the shareholders of x adopted an amended operating_agreement whereby x admitted new shareholders and changed from a member-managed limited_liability_company to a manager-managed limited_liability_company the amended operating_agreement also contained the liquidation provision on date4 the shareholders of x adopted a second amended operating_agreement whereby x admitted new shareholders among other things although the distribution of proceeds upon the liquidation of x was slightly modified in the second amended operating_agreement the agreement still contained the liquidation provision on date5 x filed articles of conversion whereby x converted from a state1 limited_liability_company to a state2 limited_liability_company the plan of conversion provided that all ownership interests in x would remain the same as those prior to the conversion when x’s owners became aware of the second class of stock issue in year they sought tax counsel to assist with amending x’s operating_agreement to modify the liquidation provision to provide that upon liquidation of x distributions be made in accordance with the ownership percentages in x not capital accounts x represents that x and x’s shareholders have filed tax returns consistent with x being an s_corporation since date2 x further represents that the circumstances resulting in the ineffectiveness of x’s s_corporation_election were inadvertent and were not motivated by tax_avoidance or retroactive tax planning x and each person who was or is a shareholder of x at any time since date2 agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to such period x further represents x has taken all of the plr-107251-18 necessary corrective steps to rectify the ineffectiveness of x’s s_corporation_election specifically x represents that x has amended its operating_agreement to remove all provisions that could create a second class of stock law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1_1361-1 of the income_tax regulations provides in part that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state laws and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under sec_1362 is effective on or after the date of cessation sec_1362 provides that if an election under sec_1362 or sec_1361 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or or sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no plr-107251-18 later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation for which the election was made or the termination occurred is a small_business corporationor a qualified_subchapter_s_subsidiary as the case may be or b to acquire the required shareholder consents and the corporation for which the election was made or the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election was ineffective on date2 as a result of the second class of stock due to the liquidation provision contained in x’s operating_agreement we conclude that this ineffectiveness was inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as an s_corporation beginning on date2 and continuing thereafter unless x’s s_corporation_election otherwise terminated under sec_1362 for other reasons except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied regarding x’s eligibility to be an s_corporation the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-107251-18 in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely caroline e hay assistant to the branch chief office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
